DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sensor module” in Claims 17 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 3, 8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0332855 (hereafter Seo et al.) in view of Noh et al. KR 10-0829094 (hereafter Noh et al.).

 Regarding Claim 1, Seo et al. teaches:
1. A cleaner (vacuum cleaner 1) comprising: a main body (cleaner body 10); a dust container (dust container 50) docked in the main body (Figures 2 and 3); a cover (cover member 40) covering a top of the dust container (Figure 3); a handle (grip portion 41) provided on an upper end of the cover (Figur3e 3); a sensor (obstacle detecting members 44) detecting information around the main body (Paragraph [0256]); and a rotation assembly (cover member coupling portion 46) rotating the sensor relative to a lateral surface of the cover (see discussion below), wherein the sensor and the rotation assembly are provided between the dust container and the handle (Figures 2, 3, and 21).  

Seo et al. discloses a vacuum cleaner with substantially all the claim limitations as presented with 4 obstacle detecting members oriented at 4 different angles.  Seo et al. discloses a cover member portion 46 that allows the sensors to rotate relative to the main body.  Seo et al. does not disclose a rotation assembly rotating the sensor relative to a lateral surface of the cover as claimed.  The reference Noh et al. discloses a robot vacuum cleaner 100 with obstacle detecting sensor 230 that is angle adjustable by rotation of a rotation member 220.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Seo et al. device to include two obstacle detecting sensors 230 that are angle-adjustable as taught by Noh et al. with the motivation as taught by Noh et al. “since sensor 230 is adjusted within a certain angular range by the driving unit 240,”…”one sensor performs the functions of several sensors.”  

Regarding Claim 2, Noh et al. teaches:
2. The cleaner of claim 1, wherein the rotation assembly (sensor module 200) comprises: a motor (driving unit 240) which supplies a force and is fixed to the cover (mounted to the robot cleaner body 110 which is a cover); a bracket (assembly comprising the rotating member 220 and sensor guide 221) which is rotated by the force of the motor and is secured to the sensor (Figure 5); and a rotation guide (pinion gear 241) which is fixed to the bracket and rotatably coupled to the cover (Figure 5).  

Regarding Claim 3, Noh et al. teaches:
3. The cleaner of claim 2, wherein the rotation assembly (sensor module 200) comprises at least one gear (worm gear 242) which transmits the force of the driving motor to the bracket (Figure 5).  

Regarding Claim 8, Noh et al. teaches:
8. The cleaner of claim 2, wherein the bracket (assembly comprising the rotating member 220 and sensor guide 221) further includes: a bracket body (rotating member 220) having a circular or semicircular shape (Figure 5); and a sensor section (sensor guide 221) formed in the bracket body to accommodate the sensor (sensor 230) such that the sensor is at least partially protruded from the bracket and exposed to an outside (Figure 5).  

Regarding Claim 11, Noh et al. teaches:
11. The cleaner of claim 2, wherein the rotation guide (pinion gear 241) is provided with an internal gear (pinion gear 241 or worm gear 242)(Figure 5) which receives the force of the motor (driving unit 240).  

Regarding Claim 12, Seo et al. teaches:
12. The cleaner of claim 1, wherein the cover (cover member 40) comprises: a lower cover (cover base 42) which is hinged to the main body (cleaner body 10); an upper cover (outer cover 43) which is coupled to the lower cover (Figure 21) and coupled to the handle (grip portion 41); and a rotation assembly holder which accommodates the rotation assembly (cover member coupling portion 46) between the lower cover and the upper cover (see discussion below).

Seo et al. discloses in Figure 21 that the sensors (obstacle detecting members 44) are mounted to holding features inside the cavity formed between a lower cover (cover base 42) and an upper cover (outer cover 43).  As presented in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Seo et al. device to replace multiple sensors with a sensor module 200 as taught by Noh et al.  Therefore, it would have been obvious that the combined device would include a rotation assembly holder that would hold/mount the rotation assembly (sensor module 200) between the lower cover (cover base 42) and the upper cover (outer cover 43) as claimed.  

Regarding Claim 13, Noh et al. teaches:
13. The cleaner of claim 1, further comprising a sensor position detector which detects a position of the sensor (see discussion below).

Noh et al. discloses a sensor (sensor module 200) that is angularly adjustable allowing it to scan for obstacles at multiple angles.  Noh et al. “detects reflected ultrasonic waves, detects a distance or senses a direction, and drives itself within an area to be cleaned without user manipulation.” It would have been obvious to one with ordinary skill in the art at the time of the invention that the control unit include a sensor position detector that additionally provides an angular position allowing the control unit to correlate the detection signal to an angular position with the motivation to provide a location of the obstacle relative to the vacuum cleaner.

Regarding Claim 16, Seo et al. teaches:
16. The cleaner of claim 1, wherein the cover (cover member 40) is rotatably hinged to the main body (through cover member coupling portion 46), and wherein the sensor (obstacle detecting members 44) and the rotation assembly are constrained by a rotation of the cover and are rotated together (see discussion below),

Seo et al. discloses in Figure 21 that the sensors (obstacle detecting members 44) are mounted to holding features inside the cavity formed between a lower cover (cover base 42) and an upper cover (outer cover 43).  As presented in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Seo et al. device to replace multiple sensors with a sensor module 200 as taught by Noh et al.  Therefore, it would have been obvious that the combined device would hold/mount the rotation assembly 
  
Regarding Claim 17, Seo et al. teaches:
17. A cleaner (vacuum cleaner 1) comprising: a main body (cleaner body 10); a lid (cover member 40) coupled to the main body; a sensor module (obstacle detecting members 44) including at least one sensor that senses information around the main body (Figure 22); and a rotation assembly (cover member coupling portion 46) panning the sensor in a left-right direction with respect to the lid (see discussion below), wherein the rotation assembly comprises: a motor mounted to the lid; a rotation guide rotatably coupled to the lid and rotatable by the motor; a housing fixed to the rotation guide and coupled to at least a part of the sensor module (see discussion below).  

Seo et al. discloses a vacuum cleaner with substantially all the claim limitations as presented with 4 obstacle detecting members oriented at 4 different angles.  Seo et al. discloses a cover member portion 46 that allows the sensors to rotate relative to the main body.  Seo et al. does not disclose a rotation assembly rotating the sensor relative to a lateral surface of the cover as claimed.  The reference Noh et al. discloses a robot vacuum cleaner 100 with obstacle detecting sensor 230 that is angle adjustable by rotation of a rotation member 220.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Seo et al. device to include two obstacle detecting sensors 230 that are angle-adjustable as taught by Noh et al. with the motivation as taught by Noh et al. “since sensor 230 is adjusted within a certain angular 
Noh et al. further discloses: “wherein the rotation assembly (sensor module 200) comprises: a motor (driving unit 240) mounted to the lid (mounted to the robot cleaner body 110 which is a cover); a rotation guide (pinion gear 241) rotatably coupled to the lid and rotatable by the motor (Figure 5); a housing (sensor guide 221) fixed to the rotation guide and coupled to at least a part of the sensor module (sensor 230).”

Regarding Claim 18, Noh et al. teaches:
18. The cleaner of claim 17, wherein the rotation assembly (sensor module 200) comprises at least one gear (worm gear 242) which transmits a force of the motor (driving unit 240) to the housing (sensor guide 221).  

Allowable Subject Matter
Claims 4-7, 9, 10, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with obstacle sensor arrangements.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723